Title: Thomas Jefferson to John Pickering, 22 September 1819
From: Jefferson, Thomas
To: Pickering, John


					
						
							Monticello
							Sep. 22. 19.
						
					
					Th: Jefferson presents his compliments & his thanks to mr Pickering for the copy he has been so kind as to send him of his essay on the pronunciation of the Greek language. he had had the pleasure of perusing it before thro’ the kindness of mr Adams, in a letter to whom he expressed his sense of it’s merit, which letter, communicated (as he understands) to mr Pickering, will have informed him of his high estimation of it. he salutes mr Pickering with assurances of great esteem & respect.
				